DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds of formula I or a tautomer, pharmaceutically acceptable salt or solvate thereof, does not reasonably provide enablement for prodrugs of the same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Undue experimentation is a conclusion reached by weighing the noted factual considerations set forth below as seen in In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). A conclusion of lack of enablement means that, based on the evidence 
These factors include:
(A)   	 The breadth of the claims;
(B)    	 The nature of the invention;
(C)   	 The state of the prior art;
(D)    	 The level of one of ordinary skill;
(E)    	 The level of predictability in the art;
(F)    	 The amount of direction provided by the inventor;
(G)    	 The existence of working examples; and
(H)     	 The quantity of experimentation needed to make or use the invention based on
             the content of the disclosure.

The breadth of the claims - The nature of the invention
The claims are drawn to various compounds, or tautomers, pharmaceutically acceptable salts, solvates or prodrugs of the same. The breadth of the claims includes all of the hundreds of thousands of compounds of formula of claim 1 as well as the presently unknown list potential prodrug derivatives embraced by claim.
The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body.  
The state of the prior art
Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an 
The amount of direction provided by the inventor
The instant specification is not seen to provide adequate guidance which would allow the skilled artisan to extrapolate from the disclosure and examples provided to make or use the claimed compounds commensurate in the scope with the instant claims. There is a lack of data and examples which adequately represent the claims as written. The examiner notes, there has not been provided sufficient instruction or sufficient methodological procedures to support the “prodrugs” of the compounds instantly claimed.
The existence of working examples
There are no working example of a prodrug of any compounds.
The quantity of experimentation needed to make and use the invention based on the content of the disclosure
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Thus, undue experimentation will be required to determine if any particular compound of claim 1 is, in fact, a prodrug. Since the structures of these “prodrugs” are uncertain, direction for their preparation must also be unclear. Directions to a team of synthetic pharmaceutical chemists and metabolism experts of how to search for a "prodrug" hardly constitute instructions to the BS process chemist of how to make such a compound.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The second paragraph of 35 U.S.C. 112 is directed to requirements for the claims:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.
There are two separate requirements set forth in this paragraph:
(A)    the claims must set forth the subject matter that applicants regard as their
invention; and
(B)    the claims must particularly point out and distinctly define the metes and
bounds of the subject matter that will be protected by the patent grant.

	Although an essential purpose of the examination process is to determine whether or not
the claims define an invention that is both novel and nonobvious over the prior art,
another essential purpose of patent examination is to determine whether or not the claims
are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be
removed, as much as possible, during the examination process.
The inquiry during examination is patentability of the invention as applicant regards it. If
the claims do not particularly point out and distinctly claim that which applicants regard as
their invention, the appropriate action by the examiner is to reject the claims under 35
U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed.
Cir. 1989).

The use of the functional language to define that which applicants are treating is not seen to clearly allow a skilled artisan to know the metes and bounds of the claimed subject matter, as not all diseases which would fall under an adenosine or adenosine receptor related disease or disorder are actually known to be adenosine or adenosine receptor related disease or disorder. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623

/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623